Opinion by
Judge Hines:
We see no reason for reversing this case because the verdict is not supported by the evidence. The verdict is not flagrantly against the *568evidence. If it be conceded that the weight of evidence is against the finding, it is yet true that there is much in the evidence tending to support it, so much, at least, that we deem it unnecessary to enter into a detailed discussion of it.

J. W. Campion, for appellant.


Leslie & Botts, for appellee.

We cannot consider instructions No. 4, 5 and 6, given on the motion of the defendant, as the bill of exceptions does not show that any objection to them was made by the plaintiff. The code of practice requires both an objection and an exception. Loving v. Warren County, 14 Bush 316. There was no error in refusing to give instruction No. 1. While we may not reverse for any error that may appear in instructions Nos.- 4, 5 and 6, we may refer to them in order to determine whether appellant was prejudiced on account of the failure to give instruction No. 1. By reference to them we find that the view of the law covered by that instruction is substantially given in instructions Nos. 4, 5 and 6, and that, therefore, appellant could not have been prejudiced even if No. 1 contained the law in the case.
If all the exceptions of the appellant to the depositions be well taken there appears no reason for disturbing the verdict and judgment.
Judgment affirmed.